Citation Nr: 1545166	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  09-45 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for hypertension, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1985 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A February 2012 Board decision denied service connection for hypertension.  In an August 2013 memorandum decision, the United States Court of Appeals for Veterans Claims (Court), vacated the part of the Board decision that denied service connection for hypertension and remanded it for further development and readjudication. 

The Board remanded the claim in February 2014 and January 2015.  The claim was remanded in February 2014 to obtain a VA examination.   The Veteran was afforded a VA examination in July 2014.  In January 2015, the claim was remanded again to obtain an addendum opinion from the VA examiner.  An addendum was completed in August 2015.  The Board is satisfied that there has been substantial compliance with the remand directives set out in July 2014 and January 2015.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Hypertension was not caused or aggravated by the Veteran's service-connected PTSD.  


CONCLUSION OF LAW

The criteria for service connection for hypertension as secondary to service-connected PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).   

A May 2009 letter provided notice of the evidence required to substantiate the claim for service connection for hypertension secondary to PTSD and of the Veteran's and VA's respective duties for obtaining evidence.  The letter included notice of how disability ratings and effective dates are determined. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the Veteran's claim.  The service treatment records have been obtained, as well as post-service VA treatment and  private treatment records.  The Veteran was afforded VA examinations in May 2010 and July 2014.  An addendum opinion was obtained in August 2015.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, and the Veteran's history was taken.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished with respect to the claim being decided, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran had not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis of Claim

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310(a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a 
 service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.
To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17   (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

The Veteran asserts the hypertension was either caused or aggravated by service-connected PTSD.   

The Veteran had active duty service from August 1985 to August 1989.  Service treatment records are negative for complaints or findings of hypertension.  

An August 2005 rating decision granted service connection for PTSD. 

An August 2008 opinion from a private physician, Dr. H.J., M.D., stated those with PTSD have abnormal levels of stress hormones.  He noted that they have lower levels of cortisol and higher levels of epinephrine and norepinephrine.  Dr. H.J. stated that these hormones are responsible for the "fight or flight" response to stress.  He indicated, that, in turn, this means that individuals with PTSD live in constant "fight or flight" mode.  Dr. H.J. stated the side effects of long-term stress include hypertension.  He cited a study from the University of Alabama School of Medicine, which concluded that middle-aged men who went on to develop hypertension had greater baseline anxiety levels than men who remained normotensive. 

In a February 2009 statement, a VA psychiatrist noted that the Veteran was under his care for PTSD.  He stated that it is at least as likely as not that the Veteran's PTSD contributed to his hypertension condition.  He indicated that he had reviewed the report from Dr. H.J., which concluded that, among middle-aged men, anxiety levels are predictive of later incidence of hypertension.  

The Veteran had a VA examination in May 2010.  The VA examiner noted a history of hypertension, with onset in 2007.   The examiner opined that PTSD is not recognized as a cause or aggravator of hypertension.  

In July 2014, the Veteran had a VA examination.  The Veteran reported that he was diagnosed with hypertension in 2007 and was put on medication.  The examiner opined that hypertension is less likely than not proximately due to, or the result of the Veteran's service-connected PTSD.  The examiner stated that hypertension is due to obesity.  The examiner further opined that hypertension was not aggravated by PTSD.  The examiner reviewed several blood pressure readings from 2009 to 2014 and indicated that the Veteran's hypertension had been under good control for the past 5 years, with one added anti-hypertensive agent.  The examiner opined that the findings showed the natural progression of hypertension.  He concluded that there is no evidence that his hypertension was aggravated beyond its natural progression by PTSD.  

In January 2015, the Board remanded the claim to obtain an addendum opinion from the July 2014 examiner.  The examiner was asked to consider the August 2008 opinion from Dr. H.J., including the cited medical articles, and the February 2009 opinion of the VA psychiatrist.

In August 2015, the examiner completed an addendum opinion.  The examiner noted that the Veteran was diagnosed with hypertension in 2007 and was placed on medication.  The examiner noted that the Veteran's body mass index is 43.5 and indicated that a body mass index of 30 is obese.  The examiner noted that the Veteran had all of the hallmarks for metabolic syndrome (obesity, hypertension, diabetes, high triglyceride, and low HDL cholesterol) in 2007.  The examiner opined that his hypertension is caused by obesity.  The examiner stated that, in a search for an etiology, one must examine all of the risk factors.  He referred to the 2008 opinion from Dr. H.J. in which he outlined a theory postulating a possible link between PTSD and hypertension.  He indicated, however, that this was simply a theory and has not been clinically proven.  The examiner noted that in the article from Jonas, Franks, and Ingram, the study "was analyzed using Cox proportional hazards regression adjusting for hypertension risk factors (age, sex, education, cigarette smoking, body mass index, alcohol use, history of diabetes, stroke or coronary artery disease and baseline systolic blood pressure."  The examiner indicated that  "[a]djusting for hypertension rick factors" means that those with hypertension risk factors were excluded from the analysis.  The examiner also noted that in the article by Markovitz, et. al. it was stated that anxiety levels are predictive of later incidence of hypertension.  However, the study did not specify whether African American men were included in the study.  The examiner stated that it therefore remains questionable whether the findings can be applied to African American men with anxiety.  The examiner stated further that a relative risk of 2.19 cited by the study means an increased risk for hypertension, but it does not mean that everyone with high anxiety levels would develop hypertension.  The examiner noted that the February 2009 VA physician's opinion did not comment on the Veteran's risk factors for hypertension, especially obesity.  

In order to establish service connection on a secondary basis, there must be medical evidence of a nexus (either on a direct basis or due to aggravation) between a service-connected disability and the disability at issue.  Wallin, supra; Reiber, supra.  In this case, there are conflicting medical opinions with regard to the relationship between the Veteran's hypertension and service-connected PTSD.  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

The August 2015 opinion considered various risk factors for hypertension and included a detailed rationale, with references to the treatment records, for the opinion that obesity, and not PTSD, is the cause of the Veteran's hypertension.  The 2008 opinion from Dr. H.J. and the 2009 opinion of the VA physician did not address other risk factors for hypertension besides anxiety.  The August 2008 and February 2009 opinions did not address whether hypertension was permanently worsened by service-connected PTSD.  The July 2014 examiner's opinion that hypertension was not aggravated by PTSD was based upon a review of blood pressure readings over a period of several years.   The Board finds the August 2015 opinion to be of greater probative value, based upon the examiner's more detailed and comprehensive discussion of hypertension risk factors and the examiner's discussion of the history of this Veteran's hypertension.  

For the reasons set forth above, the Board finds that the evidence of record that is the most probative is the 2015 VA opinion that concluded that there is no nexus between the Veteran's service-connected PTSD and his hypertension.  The Board finds that the preponderance of the evidence is against the claim for service connection for hypertension.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for hypertension is denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


